1M**IS 3fc7-/flT lbl~l$ 3*?-/r
*b*10m IS  ELECTRONIC RECORD 37/*/^

 COA#       06-14-00088-CR                        OFFENSE:        22.01
            Companion cases
            Samuel Deleon Garza v. The State
 STYLE:     of Texas                              COUNTY:         Hunt

 COA DISPOSITION:       Affirmed                  TRIAL COURT:    196th District Court


 DATE: 3/10/15                     Publish: No    TC CASE #:      28,996




                            IN THE COURT OF CRIMINAL APPEALS


          Samuel Deleon Garza v. The State of
 STYLE:   Texas                                        CCA#:                        TlUtQ %1I>
          PRO S£                       Petition        CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                                                         u


          refused                                     JUDGE:

 DATE:    vTW*
          =w£ ~7^
                    2*)•?    0.0^                      SIGNED:                               PC:

 JUDGE:       /£=                                      PUBLISH:                              DNP:




                                                                                             MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD